Citation Nr: 1822847	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  14-40 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, to include as secondary to major depressive disorder.

2.  Entitlement to service connection for peripheral neuropathy of the lower extremities.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from October 1988 to December 1990.  

This matter came before the Board of Veterans' Appeals (Board) from a January 2013 decision by the Department of Veterans Affairs (VA) Regional Office (RO).  A videoconference hearing before the undersigned Veterans Law Judge was held at the RO in June 2017.  The hearing transcript has been associated with the record.

The Board notes that additional VA and private treatment records were uploaded into the electronic record after the September 2014 statement of the case (SOC)  without consideration by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304 (2017).  An automatic waiver of RO consideration applies for the evidence submitted by the Veteran because the Veteran's substantive appeal was received after February 2, 2013, and the Veteran has not requested the Board to remand the case for RO consideration of the evidence.  See 38 U.S.C. § 7105 (2012).  With respect to the VA treatment records, associated with the record by VA, the additional evidence is not pertinent to the claims adjudicated herein (any relevant information is cumulative).  Thus, there is no need to remand for consideration in the first instance.

The Veteran previously submitted a claim of entitlement to service connection for sleep apnea, which was denied in an August 2007 rating decision.  Service connection was denied due to the absence of a link between sleep apnea and a service-connected disability.  The record included no lay or medical evidence of a link between service and the sleep apnea.  The rating decision became final because the Veteran did not submit a Notice of Disagreement or new evidence in connection with the claim within the appeal period.  See 38 C.F.R. § 3.156(b).  In connection with the Veteran's claim to reopen, evidence has been added to the record, which includes a history of symptoms of sleep apnea during service.  The Board finds that new and material evidence has been received sufficient to reopen the previously denied claim.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The claims for service connection for peripheral neuropathy, sleep apnea, and hypertension are addressed in the REMAND portion of the decision below.


FINDING OF FACT

Erectile dysfunction is secondary to the service-connected major depressive disorder.  


CONCLUSION OF LAW

The criteria for service connection for erectile dysfunction, secondary to the service-connected major depressive disorder, have been met.  38 U.S.C.A. §§ 1110, 1131, 1137, 5107 (2012); 38 C.F.R. § 3.303, 3.310 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. §§ 1110, 1131, 1137; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).   

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).
 
The record documents that the Veteran is service connected for a psychiatric disability and that he has been diagnosed with erectile dysfunction.  The record also documents a finding by the May 2012 VA examiner.  The examiner noted that the Veteran suffers from multiple psychosomatic symptoms which stem from both an emotional and psychological basis.  The examiner concluded that the Veteran's psychological symptoms are a likely cause of his erectile dysfunction.   Resolving all doubt in favor of the Veteran, the Board finds service connection is warranted for erectile dysfunction, claimed as secondary to the Veteran's major depressive disorder.  


ORDER

Service connection for erectile dysfunction, to include as secondary to major depressive disorder, is granted.
  

REMAND

The record includes findings that the Veteran's hypertension is exacerbated by anxiety.  See June 2007 and January 2008 VA treatment records.  The findings are not supported by a rationale, however.  The Board finds the record would benefit from a medical opinion addressing whether the Veteran's hypertension is related to service or is secondary to the service connected psychiatric disability.     

The Board further finds the record would benefit from a medical opinion clarifying whether the Veteran has peripheral neuropathy, and if so, whether it is related to the service-connected low back disability.  The only diagnosis of peripheral neuropathy is that reported on the May 2012 VA examination record and it is unclear whether the diagnosis is based on evaluation or the Veteran's history.  

The Board has determined that the claim of service connection for sleep apnea warrants reopening.  However, this matter has not been adjudicated in the first instance by the agency of original jurisdiction, and due process mandates that the matter be remanded in accord with Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

1.  Undertake appropriate development to obtain any outstanding records.

2.  Afford the Veteran an appropriate VA examination to determine whether the Veteran has peripheral neuropathy.  All pertinent evidence of record must be made available to and reviewed by the examiner. 
 
The examiner should state whether the Veteran has peripheral neuropathy.  If so, the examiner should state an opinion as to whether there is a 50 percent or greater probability that the peripheral neuropathy (a) began in service, (b) is otherwise etiologically related to service, (c) was caused by the service-connected low back or psychiatric disability, or (d) was aggravated by the service connected low back or psychiatric disability.  

The rationale for all opinions expressed must be provided, with consideration of the findings of lumbar radiculopathy and the April 1999 and August 2002 EMGs that were negative for peripheral neuropathy.  If the examiner is unable to provide any required opinion, the examiner should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, a complete explanation as to why this is so should be provided.  If the inability to provide a more definitive opinion is the result of a need for additional information, the additional information that is needed should be identified.

3.  Afford the Veteran an appropriate VA examination to determine the etiology of the hypertension.  All pertinent evidence of record must be made available to and reviewed by the examiner. 
 
The examiner should state an opinion as to whether there is a 50 percent or greater probability that the hypertension (a) began in service, (b) is otherwise etiologically related to service, (c) was caused by the service-connected psychiatric disability, or (d) was aggravated by the service connected psychiatric disability.  

The rationale for all opinions expressed must be provided with consideration of the June 2007 and January 2008 VA medical professional's determination that the hypertension was exacerbated by anxiety.  If the examiner is unable to provide any required opinion, the examiner should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, a complete explanation as to why this is so should be provided.  If the inability to provide a more definitive opinion is the result of a need for additional information, the additional information that is needed should be identified.

4.  Thereafter, readjudicate the Veteran's claims, with consideration of the evidence associated with the record after the September 2014 statement of the case.  If the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


